DETAILED ACTION
This office action is in response to the applicant's amendment submitted on 08/22/2022. In virtue of this amendment: 
Claims 3, 10 and 13-14 are canceled; 
Claims 21-22 are newly added;
Claims 1, 4-6, 12 and 15-16 are currently amended; and thus, 
Claims 1-2, 4-9, 11-12 and 15-22 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-9, 11-12 and 15-22 are allowed. 
The following is an examiner’s statement of reasons for allowance, this statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claims 1 and 12, none of the prior art of record alone or in combination thereof discloses or renders obvious all of the claimed limitation recited in the claims, for example: 
adjusting a switching state of a power stage circuit of the power converter in accordance with a first compensation signal that characterizes an error between a sampling signal of the drive current and a current reference signal during a first time interval, wherein the switching period comprises the first time interval and a second time interval, and a length of the first time interval is determined by a maximum set value of the dimming signal
Regarding claims 2, 4-9 and 11, the claims are allowed solely based upon dependency of allowed independent claim 1, and may not be allowable when presented independently. 
Regarding claims 15-22, the claims are allowed solely based upon dependency of allowed independent claim 12, and may not be allowable when presented independently. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        August 25, 2022